                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION


CIVIL ACTION NO. 1:18-cv-684 (WOB-KLL)


JAMES VERNON PEYTON                                PETITIONER


VS.                           JUDGMENT


WARDEN, FRANKLIN MEDICAL
CENTER                                             RESPONDENT



      This matter is before the Court on the Report and

Recommendation of the United States Magistrate Judge (Doc. 13),

and having considered de novo those objections filed thereto by

Petitioner (Doc. 15), and the Court being sufficiently advised,

      IT IS ORDERED that the objections (Doc. 15) to the Report

and Recommendation (Doc. 13) be, and hereby are, overruled. That

the Report and Recommendation of the Magistrate Judge (Doc. 13)

be, and it hereby is, adopted as the findings of fact and

conclusions of law of this Court; that respondent’s motion to

dismiss (Doc. 6) be, and hereby is, granted; that petitioner’s

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. §

2254 (Doc. 2), is DISMISSED WITH PREJUDICE. A certificate of

appealability shall not issue with respect to any of

petitioner’s time-barred claims. Pursuant to 28 U.S.C. §
1915(a)(3), any application by petitioner to proceed on appeal

in forma pauperis would be not be taken in “good faith.”

     This 19th day of September, 2019.
